RESOLUCIÓN
Examinada la moción en cumplimiento de orden presen-tada el 31 de enero de 2000 por el querellado y su solicitud de reinstalación de 28 de abril de 1999, se ordena el ar-chivo de la queja de epígrafe y se reinstala a David W. Román Rodríguez al ejercicio de la abogacía.
Se le concede a la Directora de la Oficina de Inspección . de Notarías treinta (30) días para que rinda un informe sobre la obra notarial del licenciado Román Rodríguez.

*327
Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo